DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is non-final because the Examiner overlooked the 112 1st and 112 2nd from the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendment 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite because it is unclear what is meant by 690 alloy.  What is a 600 alloy?  Is this an Inconel alloy?  There is no composition stated in the current specification, so it is not clear what the 690 alloy encompasses.  Is this according to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan (2010/0028705).
Regarding claim 1, Keegan discloses a method of joining dissimilar metals without welding, comprising the steps of: (a) providing a first part 30 having a first alloy composition; (b) providing a second part 32 having a second alloy composition different from the first part; (c) connecting a containment structure 42, 34 to the first part, the containment structure having first 42 and second 34 spaced-apart sleeves; (d) pouring a powder having a third alloy composition that is compatible with both the first alloy composition and the second alloy composition (paragraph 0028-0034) into the channel of the containment structure such that the powder is in contact with the first part; (e) positioning a portion of the second part in the containment structure such that the second part compresses the powder between the first and second parts; and (f) 
Keegan does not disclose that the channel formed by first and second sleeves have a width equal to a thickness of a wall of the first and second part.  Keegan discloses that the container 34 has a larger diameter and then after HIP, the parts 34 and 42 are removed and the preform is machined (paragraphs 0022-0023).  While Keegan only shows a container that is larger, Keegan also does not teach away from having a container that is smaller (as claimed).  While Keegan does not disclose having a channel thickness equal thickness of a wall of the first or second part, it would have been obvious to make the sleeves have so that the channel does have a thickness equal to the thickness of the parts so that it would use less (powder) material which would save on material costs and would require less machining which would save on production time and production costs. 
Regarding claim 2, Keegan discloses that the first and second spaced-apart sleeves 42, 34 are parallel to each other (figure 3).  
Regarding claim 4, Keegan discloses including the step of connecting the containment structure to the second part (figure 3, paragraphs 0022-0036).  
-8-1036/250US
Regarding claim 5, Keegan discloses including the step of removing the containment structure after performing HIP (paragraph 0023).  
Regarding claim 6, Keegan discloses using an Inconel metal 625 (niobium-bearing nickel alloy) (paragraphs 0028-0034).  

  Claim 7-9, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2011/0194663) view of Keegan (2010/0028705).
Regarding claim 7, Hori discloses welding a safe end 21 to a nozzle 20 with a weld joint part 22 (paragraph 0043).  Hori does not specifically disclose the process of welding the safe end to the nozzle. However, Keegan discloses a method of joining dissimilar metals without welding, comprising the steps of.  
(a) providing a first part 30 having a first alloy composition; (b) providing a second part 32 having a second alloy composition different from the first part; (c) connecting and sealing a containment structure 34 to the first part, the containment structure having first and second spaced-apart sleeves; (d) pouring a powder into the channel of the containment structure such that the powder is in contact with the first part, wherein the powder is a niobium-bearing nickel based alloy (inconel 625); (e) positioning a portion of the second part in the containment structure such that the second part compresses the powder between the first and second parts and connecting and sealing the second part to the containment structure to form a complete assembly; and (f) placing the complete assembly in a high pressure containment vessel and performing hot isostatic pressing (HIP) to consolidate the powder and join the first and second parts together (figures 3-4, paragraphs 0022-0039).  
Keegan does not disclose that the channel formed by first and second sleeves have a width equal to a thickness of a wall of the first and second part.  Keegan discloses that the container 34 has a larger diameter and then after HIP, the parts 34 and 42 are removed and the preform is machined (paragraphs 0022-0023).  While Keegan only shows a container that is larger, Keegan also does not teach away from 
To one skilled in the art at the time of the invention it would have been obvious to use a known joining process as taught by Keegan as it helps prevent damage caused by thermal expansion in the joint. 
Regarding claim 8, Keegan discloses including the step of pulling a vacuum on the complete assembly (paragraph 0023).  
Regarding claim 9, since there is a vacuum applied to the container in Keegan, there would have to be an access port connected to the containment structure is used to pull the vacuum.  
Regarding claim 11, Hori discloses welding a safe end 21 to a nozzle 20 with a weld joint part 22 (paragraph 0043).  Hori does not specifically disclose the process of welding the safe end to the nozzle.  However, Keegan discloses a method of joining dissimilar metals without welding, comprising the steps of.  
(a) providing a first part 30 having a first alloy composition; (b) providing a second part 32 having a second alloy composition different from the first part; (c) connecting a containment structure 34 to the first part, the containment structure having first and second spaced-apart sleeves; (d) pouring a first powder having a third alloy composition capable of joining with the first alloy into the containment structure such that the first 
Keegan does not disclose that the channel formed by first and second sleeves have a width equal to a thickness of a wall of the first and second part.  Keegan discloses that the container 34 has a larger diameter and then after HIP, the parts 34 and 42 are removed and the preform is machined (paragraphs 0022-0023).  While Keegan only shows a container that is larger, Keegan also does not teach away from having a container that is smaller (as claimed).  While Keegan does not disclose having a channel thickness equal thickness of a wall of the first or second part, it would have been obvious to make the sleeves have so that the channel does have a thickness equal to the thickness of the parts so that it would use less (powder) material which would save on material costs and would require less machining which would save on production time and production costs. 
Keegan discloses that nickel based alloys, such as Inconel 625 can be used. Keegan does not disclose using 690 alloy.  However, 690 alloy is a known Inconel alloy that is known for its high chromium content that has excellent resistance to corrosion.  To one skilled in the art at the time of the invention it would have been obvious to use st new matter rejection above.
Regarding claim 12, Keegan discloses the first sleeve 42 of the containment structure is connected to an inner wall surface of a wall of the first part/nozzle and the second sleeve 36 of the containment structure is connected to the outer wall surface of the wall of the first part/nozzle (figure 3).  
- 10 -1036 250 S"

Regarding claim 14, Keegan discloses that the first and second powders are compressed in the channel between an end of the first part/nozzle and an end of the second part/safe end (figures 3-4, paragraphs 0022-0040).  
Regarding claim 15, Keegan discloses including the step of connecting the containment structure to the second part/safe end (figure 3).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2011/0194663) view of Keegan (2010/0028705) as applied to claim 11 above and further in view of Pandey (2011/0088510).
-9-1036/250US
RegarrRegarding claim 10, Keegan does not specifically disclose including the step of crimping and sealing the access port shut after pulling the vacuum.  However, Pandey discloses a process of hot isostatic pressing of powder wherein after the vacuum is applied, crimping and welding shut the vacuum line (paragraph 0114). To one skilled in the art at the time of the invention it would have been obvious to crimp and weld the vacuum line shut to prevent the air from entering the area which would prevent a strong connection.  

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
The Applicant argues that Keegan only teaches a container that is larger and makes no mention of any other type of container.  Further Keegan states that after the HIP process, the container and cylinder are removed to reveal a preform of the tube joint 16, which maybe machine into a desired shape. Clearly Keegan is envisioning a machining operation and has provided a larger container to allow for the machining.  
The Examiner acknowledges that Keegan has a larger container and a machining operation.  However, as stated in the rejection, using a smaller container would save on material, thus would save on production costs.  Using a smaller container, such as claimed, would also cut down on machining.  This would also save of production time and costs.  Furthermore, using a smaller container doesn’t necessarily mean that machining is completely removed from the process.  Machining can still be performed in order to achieve a smooth outer surface and to remove any defects on the surface.  There is a clear benefit to using a smaller container as claimed.  The Examiner did not refer to the Applicant’s specification to reach this conclusion.  It is obvious to one skilled in the art that a smaller container would use less material.  Less material would save on costs and production time.  Therefore, the limitation is met.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735